Order entered December 30, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01269-CV

      IN RE HERMES SARGENT BATES, LLP AND COLLEEN MCCOY, Relators

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 12-03421

                                             ORDER
        We ABATE the mandamus proceeding pursuant to rule 7.2(b) of the Texas Rules of

Appellate Procedure. This case is removed from the Court’s active docket until further order of

this Court to allow the successor judge to reconsider the ruling of the trial court. The parties shall

timely notify this Court of all events affecting the status of this case, including when the

successor judge has ruled in accordance with rule 7.2(b). The parties shall file either a status

report or a motion to dismiss by March 2, 2015.


                                                        /s/   DAVID EVANS
                                                              JUSTICE